﻿233.	 To bring Bolivia's voice once again to the
General Assembly of the United Nations, this universal parliament of historic dimensions where the problems and concerns of the world are discussed, is a great honour and an opportunity to reaffirm my country's support for the basic tenets of our Organization. Solidarity, equality, fraternal collaboration, justice and the defence of peace are basic rules which guide our country in its conduct in international relations.
234.	We would also like to emphasize our country's spirit of hope. We wish to make a definite contribution towards realizing the aims of the international community in bringing about a better future for mankind. Our contribution in this world forum will bear the stamp of co-operation and solidarity. Our work is aimed towards ensuring that justice and peace prevail in an increasingly interdependent world.
235.	In my statement in this general debate, I wish to express the thanks and congratulations of the Government of Bolivia to Mr. Hamilton Shirley Amerasinghe, who, at an important stage of our work, chaired the Third United Nations Conference on the Law of the Sea and the thirty-first session of the General Assembly.
236.	Also on behalf of my country I wish to welcome the President of the thirty-second session of the General Assembly, Mr. Lazar Mojsov, whose election fully guarantees that our deliberations will lead to a constructive dialogue.
237.	My Government once again wishes to compliment the Secretary-General, Mr. Kurt Waldheim, on his work in support of peace and understanding in the world. His devotion has earned the appreciation of the international community.
238.	On behalf of the Republic of Bolivia, I wish to welcome the countries that have recently become Members of the United Nations. We know that they will join with us in our efforts to achieve the objectives of our Organization. The admission to membership of the Socialist Republic of Viet Nam and Djibouti means that we are continuing towards the goal of the universality of our Organization, which Bolivia fervently supports.
239.	We are convinced that one of the great achievements of the international community is the dialogue that the General Assembly has made possible. Here we have discussed the most critical problems of the world, we have considered the aspirations of the peoples of the world and we have tried to bring about a world in which we can live together in security, peace and co-operation. On this occasion we are faced with problems of differing magnitude and urgency, and our will for an understanding must be unflagging and in keeping with the principles which for the past 32 years have remained unchanged. Those principles are our chosen weapons in trying to bring about a less tormented future.
240.	We are particularly concerned over one problem that troubles the entire world. The policy of racial discrimination and apartheid is an offence against our sense of justice. Its continuation makes it difficult for us to consider that the international community has brought about human solidarity and a high level of civilization. Hence we believe that the struggle for liberation which various peoples have been waging in an attempt to bring about genuine independence and nationhood is closely related to the universal struggle here to set aside practices of intolerance. Bolivia has traditionally supported these efforts.
241.	The problems which arise from those policies take many forms. For that reason we should like to make special mention of resolution 1514 (XV), which stresses the principle of the self-determination of peoples. In a vast area of the world, efforts to bring about self-determination also mean the fight against racial discrimination.
242.	We also wish to express our concern over the conflict in the Middle East. The lack of a settlement there endangers peace not only in that area but in the entire world. For that reason Bolivia wishes to reiterate its support for Security Council resolutions 242 (1967) and 338 (1973), which laid down the basic and adequate guidelines for a permanent peace, taking into account the interests of all those involved in the conflict. The return of occupied territory, the acceptance of the rights of the peoples of that area and recognition of the existence of all the States involved in the conflict are fundamental factors for a just and final settlement.
243.	In keeping with our peace-loving traditions and our inclination to support dialogue, we believe that a delegation of Palestinian people must also participate in the Geneva Conference seeking a realistic solution of the problem of the Middle East. Only thus will all voices be heard, all rights accepted and all aspirations taken into account, so that there can be brought in the region an atmosphere of peace and civilized understanding.
244.	Once again, with great regret, we must draw attention to the turn that the arms race has taken. Weapons of mass destruction have gone beyond what we can conceive, and, what is also very serious, their proliferation has consumed resources to the detriment of the expectations of developing peoples for progress and higher standards of living. This is a concern of long standing, but it remains crucial.
245.	I should like to reiterate our alarm at the fact that the arms race has extended to some less developed countries and thus has converted certain areas, including the American continent, into hotbeds of tension. The arms race must be replaced by a world-wide commitment not to use force in international relations. At this stage of civilization, it is incomprehensible that mankind can reject dialogue and understanding in favour of regressive positions based on destruction and death. A commitment to reject force, which could take the form of a historic treaty for mankind, would gain our full support. For that reason we support the proposal that a world disarmament conference should ban the use of environmental modification techniques for military or other hostile purposes, such as already agreed at the thirty-first session of the General Assembly.
246.	My country's love of peace and humanitarian feelings prompts us to reiterate our concern over the problem of terrorism, which we regard as one form of violation of human rights. Indeed I wish to say that this escalation of irrational and systematized violence cannot be considered a valid means of making legitimate any political, economic or social claims. The anguish of world public opinion over innocent victims of terrorist practices should move the international community to seek machinery not only to punish those who use those ignoble weapons but also to prevent acts which offend mankind's deepest feelings in this second half of the twentieth century.
247.	We are concerned not only over the fact that human rights are brutally violated by terrorist actions; we are also concerned over any other use of force, practice or method which hinders the full self-realization of man, limits his freedom or prevents his access to well-being, security or the fruits of progress. This conviction and Bolivia's active participation in efforts to protect human dignity have prompted us to become a sponsor of the proposal for the establishment of one of the most important posts the United Nations -could offer the world in this area: that of the United Nations High Commissioner for Human Rights.
248.	In Latin America, we are convinced that there is now a growing awareness of the need for our part of the world to participate in the settlement of conflicts and world-wide problems. Latin America has begun recently to project a more unified image, one which arises from similar origins, hopes and historical experiences.
249.	The gradual integration of Latin America not only has been aimed at broadening markets and economic understanding but also, little by little, it has been creating a genuine political solidarity, which will make possible consistent unified action in international affairs. It is true that the final goal has not yet been achieved. But it is also true that there is the conviction that the role which Latin American countries must play in the solution of problems affecting mankind must be a very important one.
250.	Latin American efforts to unify the action of the countries of our group, have been traditional efforts. We have tried to perfect a world system that would ensure peace, understanding and co-operation. Thus, in the Security Council, we have always tried, through a concerted policy, to achieve higher levels of progress and eliminate any situation which might undermine the just aspirations of the peoples of the world.
251.	In the interests of that form of co-ordination in particular, Bolivia, two years ago, withdrew its candidacy in the Security Council for the present two-year period, in favour of another Latin American country. We were convinced that by contributing in this way to inter- American unity we were thus winning full support for our claim at the thirty-second session of the General Assembly from our group and from all countries in this Organization. The election of Bolivia to the Security Council would be further proof of Latin American unity, since there can be no rift in a homogeneous region without the risk of a loss of cohesiveness.
252.	On- another subject, Latin America, together with the other countries of the third world, wishes to see industrialization gradually eliminating the causes of dependence. We are aware that if that is to take place, we must agree to eliminate the most important factors in economic dependence. In this area, I should like to state that among the matters that have caused the greatest concern are the prices of raw materials and stability in the supply of raw materials.
253.	For those reasons, we attribute special importance to the Conference on International Economic Co-operation. We see it as a real attempt to establish a new order in this field. Although the North-South dialogue did not achieve certain fundamental goals, it did have certain positive aspects: to wit, the reaffirmation of the integrated programme for commodities and the agreement to create a common financing fund, in addition to other measures which will become increasingly important in the future as we try to satisfy the interests of all nations.
254.	Furthermore, the very fact that the North-South dialogue was transferred to the United Nations framework is a significant step because it brings into the world Organization one of the dramatic problems of relations between the developed world and less favoured nations. This forum had always been intended as the place where conflicting positions could be resolved and an understanding reached.
255.	As I already stated, Latin America shares its concerns with other countries belonging to the third world. Bolivia in particular agrees with the important conclusions which have been reached by various countries in the non-aligned movement and, in particular, we concur in the discontent with the present situation in international economic affairs and with the decision to develop financial and monetary co-operation among all countries which have been adversely affected by that international economic order which we consider unjust and which we want replaced by a more equitable system.
256.	In the political arena, Latin America has to its credit one of the most important achievements in the solution of one of the more important problems affecting our continent. Thus it has been that the formulation of new treaties relating to the Panama Canal, based on sovereignty, mutual respect and international justice, is undeniable proof that there are no problems which cannot be settled provided the parties involved in any difference of opinion or unjust situation show a sincere and clear political will.
257.	The spirit which has prevailed between Panama and the United States is a triumph of understanding and a reaffirmation of the fact that there is no hurdle which cannot be cleared, that there is no difficulty which cannot be removed.
258.	Our natural satisfaction at the settlement of this problem, which closely affects countries that are dear to us, makes it even clearer to us that other problems of equal importance deserve a similar treatment. We must approach them with a sense of justice, with a desire to bring about an understanding. When a genuine problem is satisfactorily settled, it benefits not only those who are directly affected but also the entire international community.
259.	Such matters must be settled taking into account historical and ethical factors which must be continuously borne in mind. Bolivia has had to deal with a problem which has of late become particularly dramatic, for it pertains to our relations with the rest of the countries of the world, which are now limited and have been for nearly a hundred years by the fact that we are hemmed in as a geographical enclave.
260.	We are convinced that dialogue is the supreme instrument for settling international disputes. My country has always shown a desire to reach understandings and to work for settlements that take its vital interests into account as we deal with the problem of our geographical confinement.
261.	The lapse of time has, of course, aroused a certain impatience but at the same time it has been a severe test of good faith in negotiations and in this task of bringing about a historical solution which will be an honour to all of America. We are convinced that our continent believes that the restoration to the Bolivian nation of an outlet to the sea is a matter which can no longer be postponed without jeopardizing our oft-proclaimed solidarity.
262.	If the unity of our continent means anything at all, it means that Bolivia's isolation limits the effectiveness of its internal efforts to promote economic and social development and limits its participation in the process of integration of Latin America.
263.	However, we shall take advantage of every means which may present itself. Furthermore, we are prepared to search for any way of facilitating a solution, but not one which would undermine that solution. The moral authority of the continent must not be adversely affected by lack of understanding. Bolivia's need for an outlet to the sea is a reality recognized by all America. And those who wish to satisfy that need must act soon so that the decisions of our countries will become a historical fact leading to the strengthening of justice, peace and co-operation in Latin America.
264.	We believe that any attitudes which disrupt the dialogue will not contribute effectively to the fair and dispassionate settlement of Bolivia's vital problem that its undeniable importance merits. likewise, matters must be clarified as much as possible in order to facilitate a viable settlement. Hence my Government is still waiting for Chile to obtain Peru's consent in order to open the way to a settlement that will meet the expectations of the Bolivian people and the requirements of justice in today's world.
265.	The United Nations cannot, in its universality, confine itself to problems which are considered acute crises of global dimensions. Nor can certain situations be dealt with superficially or indifferently, since, although they may seemingly be limited to only one region, they can have an effect on peace and the ideal of harmonious coexistence.
266.	The goal of solving Bolivia's problem of geographical isolation also warrants effective action by our world Organization. This would be in keeping with its duty to fulfil, without reservations, one of its primary responsibilities: that of improving relations among neighbouring countries.
267.	Bolivia's thinking, its efforts and its international position, in keeping with our desire for peace and co-operation, are being expressed at this time, when our country is engaged in the task of economic and social development. The Government of our country, presided over by H.E. General Don Hugo Banzer Suarez, faithfully reflects the accomplishments and just aspirations of the Bolivian people. The firm support of the main segments of our population, especially the support of the farmers and workers, attests to the popular and nationalist basis of the Bolivian Government.
268.	Development in my country is viewed as an instrument in the service of society. Our actions derive from a humanitarian, revolutionary and authentically Bolivian nationalism.
269.	For the past six years, the Government of Bolivia, thanks to political stability, social justice and collective effort, has made surprising progress in all spheres of national activity. This allows us to envisage a process of institutionalization of the country that will promote a national reorganization in keeping with the needs of the people and create an appropriate basis for progress towards the constitutionalization stage. This, in turn, will permit the Bolivian nation to consolidate its development in accordance with its new situation.
270.	May I conclude by expressing to those countries assembled here Bolivia's hope that we will realize our common aspiration to shape for mankind a destiny free of violence, based on understanding and exalted by justice.
